DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant has argued in the 9/30/2021 communication, 
“i) First, Numata does not disclose specific components of the read unit and identification unit. On the contrary, the present application discloses cameras, UV sensors, magnetic sensors, and visible light sensors as the components of the read unit and identification unit.
ii) Next, Numata does not disclose the detection signals obtained by cameras, UV sensors, magnetic sensors, and visible light sensors and specific method for relaxing the second set value based on the detection signals.
Based on the above features, the present Application has the technical advantage as taught in bold lines in paragraph [0011] of the present Application below:
[0011] According to the present aspect, when the level difference between the first set value and the first detection signal or the quotient obtained by dividing the level difference by the first set value is less than the first threshold, it is determined to relax the second set value. it can be prevented that the second set value is relaxed more than necessary. (Emphasis added)
In this Amendment, independent claim 1 is amended to clarify that in the case when the paper sheet is identified as authentic using the second set value before the relaxation as a reference, the second identification unit does not perform further processes more clearly. For this purpose, the order of steps is changed to show that the paper sheet identified as authentic is stored in the second storage unit without further processes. This gives one benefit of allowing the second read and analysis process, which Is a verification to be done more quickly.
Numata may disclose omitting second authentication, but the present Application never omits second authentication. The present Application DOES second authentication, and if in the case when the paper sheet is identified as authentic using the second set value before the relaxation as a reference, the second identification unit does not perform said first process and said second process.
iii) Finally, in the present invention, the second set value is relaxed based on the result of the identification of the second identification unit.
In contrast, Numata discloses that the second set value is relaxed based on the result of the identification of the first paper sheet identification device.
Thus for at least these reasons, Numata fails to make obvious claim 1. Hence, for at least the above reasons, it is submitted that the dependent claims are also novel and unobvious over the cited references.”

The examiner finds these arguments generally persuasive. Numata does not disclose the particular steps for relaxing parameters that is claimed.
	
The examiner emphasizes that the claims are analyzed as a whole and the present allowability statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876